NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-3273-20

AMADA SANJUAN,

     Plaintiff-Appellant,

v.

SCHOOL DISTRICT OF
WEST NEW YORK,
HUDSON COUNTY,

     Defendant-Respondent.
________________________

           Argued April 25, 2022 – Decided August 25, 2022

           Before Judges Sumners, Vernoia, and Petrillo.

           On appeal from the Superior Court of New Jersey,
           Chancery Division, Hudson County, Docket No.
           C-000030-21.

           Evan L. Goldman argued for appellant (Goldman
           Davis Krumholz & Dillon, PC, attorneys; Evan L.
           Goldman, of counsel and on the briefs; Kelly A.
           Smith, on the briefs).

           David J. Kass argued for respondent (Florio Perrucci
           Steinhardt Cappelli Tipton & Taylor, LLC, attorneys;
           David J. Kass and Lester E. Taylor, on the brief).

     The opinion of the court was delivered by

SUMNERS, JR., J.A.D.
      Amada Sanjuan appeals from a Law Division order confirming an

arbitration award which sustained tenure charges filed by the West New York

Board of Education ("Board" or "school district") against her; demoted her

from assistant principal to a fourth-grade teacher; and determined she was not

entitled to backpay withheld from her under N.J.S.A. 18A:6-14 for a one-

hundred-and-twenty-day suspension-without-pay period that was imposed

upon the Board's certification of the charges. Sanjuan's appeal requires us to

consider issues of first impression: (1) whether the arbitrator had the authority

to demote Sanjuan under N.J.S.A. 18A:6-16; and (2) whether the arbitrator had

the right to deny Sanjuan backpay arising from her suspension-without-pay

period after determining her employment should not be terminated.

      We affirm the arbitrator's determination that Sanjuan was not entitled to

backpay withheld from her during her suspension-without-pay period based

upon his determination that her conduct was unbecoming of a teaching staff

member. We reverse and remand because upon determining Sanjuan's conduct

was unbecoming but that she should not be terminated, the arbitrator lacked

the statutory authority to demote her from her assistant principal position and

he could only reduce her salary. Sanjuan should be reinstated to her assistant

principal position. On remand, the arbitrator must determine to what extent, if




                                                                          A-3273-20
                                       2
any, Sanjuan's salary should be further reduced through suspending her

without pay or withholding salary increments, or a combination thereof.

                                        I.

      Because this appeal turns on our interpretation of the arbitrator's

authority under N.J.S.A. 18A:6-16 and not whether the Board sustained the

tenure charges, we need not dwell on the facts concerning Sanjuan's actions

and the ensuing procedural history that led to the disciplinary proceeding. To

give context to our decision, a summary will suffice.

      After being hired by the Board as a full-time bilingual education teacher

in 1997, and obtaining tenure as a classroom teacher, Sanjuan was promoted to

several supervisory positions until being appointed to an assistant principal

position at Memorial High School in 2019. On the evening of February 12,

2020, Sanjuan was attending a student activity at the high school when she fell

down a flight of stairs, tumbling multiple times until she landed on the floor.

After hearing a commotion, a teacher and a custodian rushed to the stairs

where they saw Sanjuan sitting on the floor and rubbing her thigh. When they

briefly left, Sanjuan reached into her purse, removed a piece of paper, stood

up, walked half-way up the stairway, placed the piece of paper on one of the

stairs, and returned to the bottom of the stairs. Sanjuan then returned to sitting

on the floor, continued to rub her thigh, checked the back of her head and



                                                                           A-3273-20
                                        3
ankle with her hands, and briefly texted on her cellphone until the custodian

returned with water for her, along with the teacher. She then pointed out to

them there was paper on the stairs that caused her fall.

      The following morning, the Board's benefits coordinator spoke to

Sanjuan––who was out of work and home––to complete an illness and injury

report.   Based on her conversation with Sanjuan, the benefits coordinator

wrote on the report that "[Sanjuan] saw a piece of paper on the steps, and she

slipped/lost her balance. She fell down the entire set of steps and landed on

her back hitting her head on the concrete floor." Upon receiving the emailed

report from the benefits coordinator, Sanjuan replied that "everything looked

correct"; she signed and scanned the report, and emailed it back to the benefits

coordinator.

      Later that same morning, the high school's principal viewed the

surveillance video footage showing Sanjuan's fall and, moments later,

"[w]alk[ing] . . . halfway up the flight of stairs and plac[ing] the [piece of]

paper down on the step."      It was later learned that the surveillance video

showing Sanjuan's fall and her placement of the piece of paper on the step was

circulating among staff at one of the school district's elementary schools.

      Following an investigation, the Board determined that Sanjuan should be

terminated from her tenured assistant principal position. In accordance with



                                                                              A-3273-20
                                        4
the Tenure Employees Hearing Law (TEHL), N.J.S.A. 18A:6-10 to -18.1, the

Board on August 31, 2020, certified tenure charges against Sanjuan alleging

conduct unbecoming and suspended her without pay for one hundred and

twenty days. The Board alleged that Sanjuan attempted to "manipulate the

scene" of her fall and made a "false report of the incident"; "continued lying";

her incident report statement constituted "insurance fraud"; was insubordinate

for refusing to disclose the name of the person who told her about the

dissemination of the surveillance video; and other just cause.

      The Commissioner of Education reviewed the tenure charges and

Sanjuan's written response, and pursuant to N.J.S.A.18A:6-16, "determine[ed]

that such charge[s] [were] sufficient to warrant dismissal or reduction in salary

of the person charged, [and] . . . refer[red] the case to an arbitrator pursuant to

[N.J.S.A. 18A:6-17.1]." (Emphasis added).

      Following a hearing, the arbitrator issued a written award on January 21,

2021, finding Sanjuan's conduct was unbecoming of a teaching staff member

by placing a piece of paper on the steps after her fall to misrepresent how the

incident occurred, and for refusing to reveal who told her about the video of

the incident.1 As for Sanjuan's discipline, the arbitrator rejected the Board's


1
   The arbitrator determined the alleged insubordination "play[ed] a notably
limited supporting role" in the charges.


                                                                            A-3273-20
                                        5
position that "it is within [his] right . . . to fashion discipline that is less than

the dismissal of a tenured school employee," noting the Board "attempt[ed] to

draw a line at . . . [Sanjuan's] administrative position, which would [have]

limit[ed] the arbitrator to mitigating the dismissal to a suspension."

Interpreting N.J.S.A. 18A:6-16,2 the arbitrator ruled:

          First, this [statutory] language is a threshold for the
          tenure charge(s) moving to the arbitration step rather
          than being dissolved for insufficiency; it is not
          necessarily a limit on the arbitrator's subsequent
          remedial authority. Second, even if there were a
          showing that the legislature intended it to serve as a
          remedial limit, said "reduction" obviously is not
          attached to the narrow meaning of "salary." If it were,
          the only lesser discipline that would seem to fit within
          its scope would be withholding of the annual
          increment. Indeed[,] such a narrow interpretation
          would not only negate the parties' . . . agreement about
          the arbitrator's remedial authority under this
____________________
2
    The statute reads, in relevant part,

              [i]f, following receipt of the written response to the
              charges, the commissioner is of the opinion that they
              are not sufficient to warrant dismissal or reduction in
              salary of the person charged, he shall dismiss the same
              and notify said person accordingly. If, however, he
              shall determine that such charge is sufficient to
              warrant dismissal or reduction in salary of the person
              charged, he shall refer the case to an arbitrator . . . .

              [N.J.S.A. 18A:6-16 (emphasis added).]




                                                                              A-3273-20
                                           6
             legislation to modify termination to a suspension
             without pay, but also exclude demotion of a tenured
             employee, which by definition includes a reduction in
             pay, from the prescribed protections of this legislation.
             As an additional consideration, under the New Jersey
             statutory framework, tenure—like certification—is
             separable rather than necessarily coterminous for
             teachers and principals. Consequently, the intended
             scope of the cited language provides for the
             application of the procedural protections of the act,
             including the decisional and remedial authority of the
             arbitrator, to extend to the various disciplinary
             employment actions within the broad meaning of
             reduction in salary.

             [(Footnotes omitted).]

      Citing In re Fulcomer, 93 N.J. Super. 404 (App. Div. 1967), where this

court recognized mitigating factors are relevant to disciplinary action in a

tenure charge matter, the arbitrator concluded that Sanjuan's conduct warranted

the loss of her administrative position but did not require a complete

termination of her employment. He reasoned her conduct was limited in scope

"in light of her long and solid record of service, predominantly as a teacher,

and the effect on her public school career," both which justified "equitable

mitigation." Thus, he concluded "rather than justifying the loss of her entire

career, . . . [Sanjuan's] conduct . . . warrants retention of her tenured teaching

role," requiring the district to "reinstate her to a teaching position" as a fourth -

grade teacher.




                                                                              A-3273-20
                                         7
      As for Sanjuan's salary, the arbitrator concluded that her failure to "take

ownership and be literally accountable for her paper placement/pointing

behavior, particularly after viewing the video, warrant[ed] that her

reinstatement . . . be without back[ ]pay," and the Board was not required to

restart Sanjuan's pay and benefits until "[sixty] days [after] receipt of this

[a]ward." Thus, in addition to the suspension without pay for one hundred and

twenty days upon certification of the tenure charges, Sanjuan was suspended

for an additional sixty days.

      Sanjuan filed an order to show cause and a verified complaint in the Law

Division, seeking to vacate the arbitration award; reinstate her as assistant

principal; and a return of lost wages beginning from January 21, 2021.3 The

trial court denied Sanjuan relief, confirming the entire arbitration award. In an

addendum to the order, the court reasoned that N.J.S.A. 18A:28-5—which

prescribes the way that teaching staff members obtain tenure, stating "they

shall not be dismissed or reduced in compensation except for inefficiency,

incapacity, or conduct unbecoming . . . or other just cause"—contemplates a

remedial measure "short of termination when it mentions 'reduction in

compensation'" due to "solid service to the school district" as recognized in

3
    Sanjuan also requested that "even if the [c]ourt d[id] not immediately
reinstate [her] . . . to her previous position as [a]ssistant [p]rincipal, the [c]ourt
should set this matter down for a new hearing before a different arbitrator."


                                                                               A-3273-20
                                          8
Linden Board of Education v. Linden Education Association ex rel. Mizichko,

202 N.J. 268 (2010). This was supported by the court's determination that,

according to In the Matter of Tenure Charges of David Petrella School District

of the Town of Hackensack, Bergen County, Agency Dkt. No. 292-11/19, "an

arbitrator [is] not limited in his/her remedial authority."

      Regarding Sanjuan's claim for backpay, the court held that because it

affirmed the arbitrator's award sustaining the tenure charges albeit without

penalizing her by terminating her employment, she was not entitled to backpay

from the one hundred and twenty days that she was suspended without pay. In

sum, the court resolved that since there was no showing of "fraud, corruption,

or similar wrongdoing on the part of the arbitrator, [his] decision may not be

vacated." N.J.S.A. 2A:24-8.

                                        II.

      In her appeal, Sanjuan argues the trial court erred in failing to find that

the arbitrator exceeded his statutory authority by demoting her from assistant

principal position to a classroom teaching position. She further argues the

court erred in failing to find that because it confirmed the arbitrator's award

that her employment was not terminated, she "should have been reinstated

immediately with full pay" effective the date of her suspension without pay on




                                                                          A-3273-20
                                         9
August 31, 2020. To address these issues, we first detail the law governing

our review of proceedings under TEHL.

      An arbitrator's determination in a tenure case "shall be final and

binding," but it is "subject to judicial review and enforcement as provided

pursuant to N.J.S.[A. ]2A:24-7 [to -10]." N.J.S.A. 18A:6-17.1. Pertinent to

this appeal, a trial court may vacate an arbitration award "[w]here the award

was procured by . . . undue means" or "[w]here the arbitrator[] exceeded or so

imperfectly executed [his or her] powers that a mutual, final and definite

award upon the subject matter submitted was not made." N.J.S.A. 2A:24-8(a)

and (d). "Undue" means occurs due to "an arbitrator's failure to follow the

substantive law." In re City of Camden, 429 N.J. Super. 309, 332 (App. Div.

2013). An arbitrator exceeds his or his authority by ignoring "the clear and

unambiguous language of [a statute]." City Ass'n of Supervisors & Adm'rs v.

State Operated Sch. Dist. of City of Newark, 311 N.J. Super. 300, 312 (App.

Div. 1998). Accordingly, an arbitrator's authority is limited by statute and "the

questions framed by the parties in a particular dispute." Bound Brook Bd. of

Educ. v. Ciripompa, 228 N.J. 4, 12 (2017) (quoting Local No. 153, Office &

Prof. Emps. Int'l Union v. Tr. Co. of N.J., 105 N.J. 442, 449 (1987)). Because

we owe no special deference to the trial court's interpretation of the law and

the legal consequences that flow from the established facts, we review the



                                                                          A-3273-20
                                       10
court's decision on a motion to vacate an arbitration award de novo.

Yarborough v. State Operated Sch. Dist. of City of Newark, 455 N.J. Super.

136, 139 (App. Div. 2018).

                                       A.

      Sanjuan argues that because her tenure was not terminated, she should

be reinstated to full pay effective August 31, 2020, when her suspension

without pay for one hundred and twenty days commenced.              We are not

persuaded.

      When tenure charges are filed against a teaching staff member under

N.J.S.A. 18A:6-14, the board of education may suspend "the person against

whom such charge is made, with or without pay, but, if the determination of

the charge . . . is not made within 120 calendar days after certification of the

charges, excluding all delays which are granted at the request of such person,

then the full salary (except for said 120 days) of such person shall be paid

beginning on the one hundred twenty-first day until such determination is

made."

      There is no merit to Sanjuan's assertion that she is entitled to return of

her full pay taken from her during her one-hundred-and-twenty-day

suspension-without-pay period because she was not terminated. Although she

was not terminated, the arbitrator determined, which the trial court upheld, that



                                                                          A-3273-20
                                       11
the Board proved her conduct was unbecoming. In fact, she does not challenge

that determination on appeal.       The arbitrator determined that Sanjuan's

two-decades plus "solid service to the school district" was a significant factor

mitigating against her termination. The retention of her employment did not

dismiss or render moot the tenure charges. Because it was determined Sanjuan

committed unbecoming conduct, the plain meaning of N.J.S.A. 18A:6-14

authorizes and supports the arbitrator's determination Sanjuan was not entitled

to a return of the salary she did not receive during her suspension without pay.

                                        B.

      The arbitrator's belief––confirmed by the trial court––that he had the

authority under our tenure laws to demote Sanjuan to a classroom teaching

position from her tenured assistant principal position for unbecoming conduct

was mistaken. N.J.S.A. 18A:6-10 requires that no tenured employee of the

public school system "shall be dismissed or reduced in compensation, . . .

except for inefficiency, incapacity, unbecoming conduct, or other just cause."

(Emphasis added).      Similarly, under N.J.S.A. 18A:6-16, this disciplinary

limitation is reiterated wherein it states that for tenure charges to proceed to an

arbitrator the Commissioner must "determine that such charge is sufficient to

warrant dismissal or reduction in salary." (Emphasis added).




                                                                            A-3273-20
                                        12
      To determine and effectuate N.J.S.A. 18A:6-10's intent, we examine its

words' "ordinary meaning and significance, and read them in context with

related provisions so as to give sense to the legislation as a whole."       N.J.

Election Law Enf't Comm'n v. DiVincenzo, 451 N.J. Super. 554, 576 (App.

Div. 2017) (quotation marks omitted).       The ordinary and well understood

meaning of "dismissal" in the context of employment is "to permit or cause to

leave," or "to remove from position or service." Merriam-Webster Dictionary

360 (11th ed. 2020). The common meaning of "reduce" is to "diminish in size,

amount, extent, or number."      Merriam-Webster Dictionary 1044 (11th ed.

2020). Thus, a reduction in an employee's compensation is done through a

suspension without pay or a salary increment withholding. Contrary to the

Board's contention, relying on these dictionary definitions is consistent with

our jurisprudence, as it enables us to understand the Legislature's intent in how

school boards may discipline its tenured teaching staff.      See Thompson v.

Potenza, 364 N.J. Super. 462, 469 (App. Div. 2003) (noting "[d]ictionary

definitions may be utilized to determine a word's common meaning").

      The arbitrator's award demoting Sanjuan is inconsistent with the

disciplinary action set forth in N.J.S.A. 18A:6-10.        That clear statutory

mandate provides that tenure charges that are sustained against a tenured

teaching staff member can only result in termination or depriving her or him



                                                                          A-3273-20
                                       13
salary. The latter can be done through an increment withholding, a period of

suspension without pay, or both. Nowhere does the statute provide that an

employee can be demoted. To "demote" is "to reduce to a lower grade or

rank" or "to relegate to a less important position."          Merriam-Webster

Dictionary 332 (11th ed. 2020). Even though, as the Board argues, a demotion

of Sanjuan results in a reduction of her salary, a demotion by its definition and

in fact, is more than that. The arbitrator's award takes Sanjuan from a high-

level school-based administrative position to a classroom teaching position,

not only with lesser salary for the rest of her career with the Board, but with

none of the supervisory responsibilities required of an assistant principal. The

difference is stark and beyond the statute's plain meaning.

        Since the enactment of N.J.S.A. 18A:6-10 and N.J.S.A. 18A:6-16 in

1967, requiring that the Commissioner of Education conduct a hearing and

determine whether the penalty of dismissal or reduction in compensation be

imposed for sustained tenured charges, 4 and after the enactment of the TEHL

requiring that an arbitrator decide tenure cases, we have found no case law

upholding the penalty of demoting a tenured teaching staff member to a

lower-titled, previously held tenured classroom teaching position. The trial

4
    L. 1967, c. 271.




                                                                          A-3273-20
                                       14
court's reliance upon In re Fulcomer, Linden, and In re David Petrella to

support its determination that the arbitrator had the authority to impose the

lesser penalty of demoting Sanjuan instead of terminating her is misplaced.

      In In re Fulcomer, a dispute prior to the TEHL, this court determined

that the Commissioner of Education misinterpreted his statutory powers and

remanded the tenure case to the Commissioner

            for the purpose of making an affirmative decision as
            to the proper penalty to be imposed. Such penalty
            should be based upon the Commissioner's findings as
            to the nature and gravity of the offenses under all the
            circumstances involved, any evidence as to
            provocation, extenuation or aggravation, and should
            take into consideration any harm or injurious effect
            which the teacher's conduct may have had on the
            maintenance of discipline and the proper
            administration of the school system.

            [93 N.J. Super. at 422.]

      While recognizing the Commissioner could consider a teacher's prior

good behavior and teaching ability in imposing discipline where tenure

charges are sustained, id. at 421-422, we did not address the issue raised here

as to whether an arbitrator had the authority to demote a tenured employee for

unbecoming conduct rather than dismissing her or him.

      In Linden, our Supreme Court held that the arbitrator had the authority

to issue a suspension without pay instead of terminating a custodian for

misconduct based upon the arbitrator's application of the collective bargaining

                                                                        A-3273-20
                                       15
agreement (CBA) between the custodian's collective bargaining unit and the

Linden Board of Education. 202 N.J. at 270-71. The Court ruled that under

the CBA and the question presented to the arbitrator—"Did the Board of

Education have just cause to terminate the employment of [the custodian]?

And, if not, what shall be the remedy?"—the arbitrator "imposed a fair

sanction" of suspension without pay based upon his reasonably debatable

decision that there was no just cause for termination. Id. at 277, 281. The

Court emphasized that "[t]he [CBA] language drives our decision." Id. at 281.

      The controversy in Linden did not involve an arbitrator's determination

under N.J.S.A. 18A:6-10, whether to "dismiss[] or reduce[] in compensation"

of a tenured teaching staff member for unbecoming conduct, as is the situation

here. The arbitrator's authority to demote a tenured teaching staff member was

not before the Court.

      As for In re David Petrella, the arbitrator determined that tenure charges

were sustained and "dismissed" Petrella from his tenured athletic director

position and any other tenured position he held in the Hackensack school

district. Petrella v. Hackensack Bd. of Educ., No. A-2113-19 (App. Div. Mar.




                                                                         A-3273-20
                                      16
5, 2021), slip op. at 2.5   The arbitrator did not hold he had the statutory

authority to demote Petrella to a lower-titled previously held tenured position.

Thus, there was no basis for the trial court to rely upon In re David Petrella for

the proposition that an arbitrator has the authority to impose the discipline of

demotion in a tenure matter.

      Because our Legislature chose not to include demotion as a penalty for a

teaching staff member, an arbitrator has no authority to impose that form of

disciplinary action upon finding that a board of education sustained tenure

charges. Moreover, neither party contended before the arbitrator that in lieu of

terminating Sanjuan, he had the authority to demote her to her former

classroom teaching position.

      Accordingly, we vacate the trial court's order upholding the arbitrator's

award demoting Sanjuan due to her unbecoming conduct. We remand to the

arbitrator to issue a supplemental award regarding to what extent, if any, her

salary should be reduced through a further suspension without pay or

increment withholding, or a combination thereof.         We recognize that the

arbitrator has already determined Sanjuan is suspended without pay for sixty

days beyond the initial one-hundred-and-twenty-day suspension imposed by

5
  We cite an unpublished opinion for factual support of the arbitrator's ruling.
See Barnes v. Sherrer, 401 N.J. Super. 172, 176 (App. Div. 2008); see also R.
1:36-3.


                                                                           A-3273-20
                                       17
the Board. We take no position whether Sanjuan's salary should be further

reduced.

      In reaching this resolution, we reject the Board's position that if we

determine the arbitrator exceeded his authority, the arbitrator should be given

the opportunity to reconsider the penalty of termination. The arbitrator has

already determined that Sanjuan should not be terminated; therefore, we

discern no legal or equitable basis to have him revisit that ruling.

      We leave it to the arbitrator's discretion to entertain any oral argument or

written submissions on remand. The arbitrator shall issue his supplemental

award within ninety days upon receipt of this decision from either party.

Thereafter, either party may exercise their rights under the law to confirm or

vacate the award.

      Affirmed in part and reversed and remanded in part. We do not retain

jurisdiction.




                                                                           A-3273-20
                                        18